Citation Nr: 0633211	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  94-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mark C. Kujawski, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to 
September 1955.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision, which the Board denied in July 2005.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  As the result 
of a joint motion for remand, in a May 2006 order the Court 
vacated that portion of the July 2005 decision in which the 
Board denied service connection for PTSD and remanded the 
matter for additional development and re-adjudication.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims as an in-service stressor his 
participation in the clean-up of the crash site of a C-124 
transport plane near Tachikawa Air Base, approximately 
25 miles west of Tokyo, Japan, in June 1953.  The RO obtained 
verification from the United States Army and Joint Services 
Records Research Center (JSRRC) of an aircraft, C-124A #51-
137A, assigned to the 374th Tactical Control Wing, the higher 
headquarters of the 22nd Tactical Control Squadron, having 
crashed approximately three miles from Tachikawa Air Force 
Base on June 18, 1953.  The JSRRC did not, however, provide 
any verification of the veteran's participation, or that of 
his unit, in the clean-up of the crash site.  

In the July 2005 decision the Board found that the veteran's 
characterization of the crash of the transport plane as a 
stressor was not credible, and supported that finding by an 
analysis of the evidence in the claims file.  For that reason 
further attempts to obtain verification of his participation 
in the clean-up of the crash site was not warranted.  In the 
joint motion for remand, however, the parties found that VA 
had failed to fulfill the duty to assist by not obtaining the 
unit records and morning reports for the veteran's unit 
during the applicable time frame to verify his participation 
in the crash site clean-up.  In order to comply with the 
provisions of the joint motion, which have been incorporated 
in the Court order as findings of the Court, remand of the 
case is required.

Accordingly, the case is remanded for the following actions:

1.  Obtain from the appropriate agency 
the unit history for June 1953 and 
morning reports for June 18-30, 1953, for 
the 6161st Air Police Squadron for 
verification of the veteran's 
participation in the clean-up of the 
crash site of the C-124 transport plane 
near Tachikawa Air Base.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue remaining on appeal.  
If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


(continued on next page)

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


